The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 11-12, it is not clear what is meant by “the container receiving space of each vehicle module”, as only a single “container receiving space” has previously been recited, and the vehicle modules have not been recited as including such a space.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindbo et al (US 2015/0127143, previously cited).
Lindbo shows a load handling device for lifting and moving containers 110 stacked in a storage system 10, the storage system having a plurality of rails or tracks 122 arranged in a grid pattern above stacks 112 of containers, the grid pattern being a plurality of grid spaces and each stack being located within a footprint of only a single grid space (see Fig. 6), the load handling device comprising: a vehicle (any of 30 or 150) configured to move laterally on rails or tracks above stacks of containers; a container receiving space arranged to be located above such rails or tracks when in use (i.e., above the grid pattern is a space into which a container from any stack can be delivered); and a plurality of vehicle modules (any other of 30 or 150 which is not the above-noted “vehicle”) , the vehicle modules each having a container lifting means 40, 160, respectively, each of which is arranged to lift a corresponding container from any 
Re claim 9, Lindbo shows the load handling device in combination with a storage system having first and second sets of parallel rails or tracks 122a/b arranged perpendicular to each other to form a grid pattern having a plurality of grid spaces, as described above.
Re claim 21, the level of at least one of the containers in the stacks of containers is not a level immediately below the container lifting means.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 11, 12, 14, 16, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al in view of Lindbo (US 2016/0145058, previously cited).
Lindbo ‘143 does not show the combination to include a port location having a container receiving means with platform means and transferring means together being configured to receive containers and transfer the containers from the load handling device to a shipping means. It is noted however, that the storage system is a warehouse and as such one of ordinary skill would presume the intent thereof would be to remove containers from the system when requested for shipment to an external location.
Lindbo ‘058 shows substantially the same storage system having a port location 7, 70 (Figs. 5-11) having a container receiving means with platform means 5 and transferring means 71, 72 together being configured to receive containers 1 and transfer the containers to a shipping means 60 (par. [0048]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Lindbo ‘143 by providing a port location at which to prepare the containers for shipping, wherein the port location included a container receiving means with platform means and transferring means together being configured to receive containers and transfer the containers to a shipping means, as shown by Lindbo ‘058, as this would simply be a well-known and art recognized means of removing containers from the storage system for shipment to an external location, the 
Re claim 12, Lindbo ‘058 shows the transferring means to include a lift mechanism 71.
Re claim 14, Lindbo ‘ 058 further shows delivering containers 1 to the port location 7, lowering the containers onto the container receiving platform 5, adjusting a spacing of the containers via “adjustment means” 73, as broadly claimed, and loading the containers onto a “shipping trolley”, as broadly claimed (par. [0048]).
Re claim 16, the adjusting of the spacing of the containers occurs at the platform.
Re claim 18, both references show that an external housing encloses the container receiving space, as broadly claimed (at least in certain situations).
Re claim 19, refer to the analysis of claim 9 above.
Re claim 22, refer to the analysis of claim 21 above.

Claims 2-8, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant’s arguments filed 2/11/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

3/22/21